Citation Nr: 0006383	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-16 727	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the claim for service connection for Hepatitis C 
is well grounded.  

2.  Entitlement to an initial disability rating in excess of 
50 percent post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

REMAND

The appellant served on active duty from June 1960 to May 
1972.

This appeal arises from a September 1998, Department of 
Veterans Affairs Regional Office (VARO), No. Little Rock, 
Arkansas rating decision, which granted service connection 
for PTSD and assigned a 50 percent disability rating from 
November 17, 1997; a temporary total rating based on 
hospitalization, under 38 C.F.R. § 4.29, was made effective 
July 6, 199; and a 50 percent schedular rating was resumed 
effective September 1, 1998.  That rating action also denied 
service connection for Hepatitis C.  

There is a distinction between a claim based on disagreement 
with the original rating awarded (where service connection is 
first granted and an initial rating, or ratings over 
different time frames, is assigned) and a claim for an 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In an increased rating claim "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  On the other hand, the September 
1998 rating decision that granted service connection for PTSD 
considered all the evidence of record in assigning the 
original disability rating.  Thus the principle in Francisco, 
id., is not applicable in claims based on disagreement with 
the original rating awarded.  See Fenderson, 12 Vet. 
App. 119, 126 (1999).  

Moreover, with an initial rating, the RO can assign separate 
disability ratings for varying periods of time based on the 
facts found, a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. 119, 126 (1999).  For example, 
temporary total rating under 38 C.F.R. §§ 4.29 (based on 
hospitalization) and 4.30 (based on convalescence) (1999) may 
be terminated without application of 38 C.F.R. § 3.105(e) 
requiring notice and a delay in implementation of a proposed 
rating reduction.  Here, the September 1998 rating decision 
that granted service connection for PTSD considered all the 
evidence of record in assigning the original disability 
rating and assigned a temporary total rating under 38 C.F.R. 
§ 4.29 (1999) based on hospitalization from July 6, 1998 
until the 50 percent schedular rating was resumed on 
September 1, 1998.  

Accordingly, all evidence must be considered in determining 
the appropriate evaluation, including consideration of 
whether staged ratings are appropriate.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  Thus, the RO complied with the substantive tenets 
of Fenderson in its adjudication of the veteran's claim.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion in Fenderson v. West, 12 Vet. 
App. 119 (1999).  The appellant's pleadings clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability evaluation.  Thus, the Board sees no 
prejudice to the veteran in characterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned to his service-
connected PTSD.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

This case must be remanded for due process reasons inasmuch 
at the veteran's attorney, in a January 1999 letter, 
requested that the veteran be afforded an additional personal 
hearing and a VA psychiatric rating examination.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to a well grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  This 
includes the duty to obtain VA examinations which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought, as well as the duty to obtain all relevant 
treatment records referred to by the veteran.  

While the claim for an initial disability rating in excess of 
50 percent PTSD is well grounded, the Board specifically 
withholds adjudication of the claim for service connection 
for Hepatitis C to determine in order to determine whether 
there are any VA clinical records pertaining to this 
disability which are not on file.  

At the December 1998 RO hearing the veteran testified that he 
had been told when treated in Vietnam for a high fever that 
he had hepatitis, and he was again treated for a high fever 
during service in Germany.  He testified that within about a 
year after service blood that he had tried to donate had been 
rejected due to hepatitis.  This was at the United Way in 
Dubuque, Iowa (pages 23 and 24 of the transcript).  He also 
testified that over the years he had been treated at several 
VA medical facilities in California and Texas, including at 
Waco, Texas.  However, he did not specify the dates and 
places of such VA treatment.  Under the holding in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) VA records, even if not on 
file as in this case, are constructive in the possession of 
VA.  However, the duty to assist is not a one-way street.  
When necessary or requested the veteran must cooperate with 
the VA in obtaining evidence.  If a veteran wishes help, he 
cannot passively wait for it in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (reconsideration denied, 1 Vet. App. 406 (1991)).  

Accordingly, the veteran should be requested to provide the 
dates and places of VA treatment for Hepatitis C, since these 
records are constructively in VA possession.  Also, in an 
October 1998 letter the veteran's attorney requested that he 
be afforded a copy of the July 22, 1998 VA examination but 
the record does not reflect that this was done.  

Similarly, under 38 U.S.C.A. § 5103(a) (West 1991) the VA is 
under a duty to inform an appellant of the evidence necessary 
to establish a well grounded claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) and Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  Here, there is evidence that the veteran now has 
Hepatitis but, with respect to the claim being well grounded, 
there is no competent medical evidence that he had Hepatitis 
C during service or shortly thereafter or that his current 
Hepatitis C is related to his military service.  Generally 
see Caluza v. Brown, 7 Vet. App.498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)) (for a claim of direct 
service connection to be well grounded there must be (1) a 
medical diagnosis of current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an inservice disability and the 
current disability).  Thus, the veteran and his attorney are 
advised that records pertaining to the veteran's having been 
rejected for blood donation due to hepatitis shortly after 
service at the United Way in Dubuque, Iowa should be 
submitted, together with any other relevant evidence 
pertaining to incurrence of Hepatitis C during service, it's 
presence shortly after service, and records which relates 
Hepatitis C to the veteran's period of military service.  

The evidence of record includes a May 1999 notice of a 
decision granting entitlement to disability benefits from the 
Social Security Administration (SSA).  Records pertaining to 
the award of such benefits by the SSA, particularly a February 
1999 Consultative Examination Report, have not been associated 
with the record.  Such records may be of significant probative 
value in determining whether a higher rating for PTSD may be 
assigned.  Thus, VARO must request complete copies of the SSA 
records utilized in awarding the appellant disability 
benefits.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

In light of the need to remand for a hearing, additional 
records which may be in the constructive possession of VA as 
to the claim for service connection for Hepatitis C, the 
issue of whether this claim is well grounded will be deferred 
pending completion of further development.  Accordingly, the 
case is REMANDED for the following:

1.  VARO should attempt to procure the appellant's 
complete SSA records, particularly the February 1999 
Consultative Examination Report referenced in its May 
1999 notice in connection with his disability award 
there.  These records should be associated with the 
appellant's VA claims folder.

2.  VARO should also request all records pertinent to 
the appellant's claim from the VA medical center in No. 
Little Rock, Arkansas.  Any records so obtained should 
then be associated with the appellant's claims folder.  

3.  The RO should contact the veteran and his attorney 
and request that they provide all dates and places of 
VA treatment for Hepatitis C with as much specificity 
as possible.  The RO should then obtain those records 
which should be associated with the claim file.  

4.  The veteran's attorney should be provided a copy of 
the July 22, 1998 VA examination report, as requested.  

5.  The RO should arrange for the veteran an additional 
opportunity to testify at an RO hearing in support of 
his claims.  

6.  The veteran should be afforded a VA psychiatric 
examination to determine the extent and severity of his 
service-connected psychiatric disorder.  

All necessary tests, including psychological testing if 
deemed necessary, should be conducted, and the examiner 
should review the results of any testing prior to 
completion of the report.  The report of examination 
should specifically describe the level of impairment of 
the veteran's social and industrial adaptability, 
caused by his service-connected psychiatric disorder.  

In addition, the examiner should assign a Global 
Assessment of Functioning (GAF) score consistent with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  The examiner must provide a definition of 
the score assigned, and should indicate the degree of 
impairment it represents.  The report should contain 
complete and detailed rationale for all opinions 
expressed.  

The claims folder and a copy of this remand should be 
made available and reviewed by the examiner prior to 
the examination of the veteran.  The examiner is also 
requested to evaluate and describe in detail the effect 
the veteran's service-connected psychiatric disorder 
may have on his industrial capability.  The examiner 
should review the veteran's entire medical history, 
prior to offering an assessment of industrial and 
social impairment directly due to psychiatric 
disability.  

The examiner should render an opinion whether the 
service-connected psychiatric disorder prevents 
employment.  The report of the examination should 
include a complete rationale for all opinions 
expressed.  

7.  Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
reports.  If the examination reports do not include 
fully detailed descriptions of pathology and all test 
reports, special studies or adequate responses to the 
specific opinions requested, the reports must be 
returned for corrective action. 38 C.F.R. § 4.2 (1999) 
("if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); and Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  

8.  VARO should then readjudicate the issues on appeal 
with consideration of the additional evidence.  

The RO should consider whether staged ratings for the 
service-connected PTSD are appropriate.  

If upon readjudication, the claim for service 
connection for Hepatitis C is determined to be well 
grounded, the veteran must be afforded to duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

If the claims continue to be denied, the veteran and 
his attorney should be furnished an appropriate 
supplemental statement of the case (SSOC) and they 
should be afforded an opportunity thereto.  
Thereafter, the case should be returned to the Board.  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

